DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims filed 05/15/2020 are acknowledged. No restriction is being imposed in this case. Claims 1-21 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 365(c) in the Application Data Sheet (ADS—pages 2-3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 3 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior applications, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in PCT/US2018/061459 and provisional application serial no. 62/587,126 because the claimed invention is disclosed in said applications. The priority date of claims 1-21 of the instant application is deemed to be 11/16/2017.  

Claim Objections
Claims 2, 5 and 15 are objected to because of the following informalities.
Claim 2 recites “± about seven days”. The symbol “±”, which is interpreted as meaning “give or take” is not necessary since the claim already recites “about seven days”.
Claim 5 recites “second administration period on months when (a) and (b) are both administered” in line 2. First, the preposition “on” should be replaced by “during” in this context. Second, there is an unnecessary space between “both” and “administered”.
Claim 15 is missing the verb either directly before or after “intravitreally”. It is suggested that the verb “administered” be added to the claim. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating idiopathic polypoidal choroidal vasculopathy (IPCV) comprising administration of avacincaptad pegol (also known as ARC1905) and a VEGF antagonist, does not reasonably provide enablement for a method of prevention of the same. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level 
(i) The recitation of an “anti-C5 agent” in claims 1-7 and 11 is broad. The specification does not define what is encompassed by an “anti-C5 agent”, but discloses administration of Zimura® (also known as avacincaptad pegol or ARC1905) or “another anti-C5 agent” (see p. 1, 2nd paragraph). The specification discloses a description of ARC1905 including its structure (see pages 8-9). This passage suggests several additional anti-C5 agents: Soliris® (ecluzimab), LFG-316, or A217, which are three different antibodies to C5. Claims 1-7 and 11 require that the anti-C5 agent be capable of treating idiopathic polypoidal choroidal vasculopathy (IPCV), but without reciting any structural requirement. As such, the claims encompass a large number of undefined anti-C5 agents (polypeptides, nucleotides, small molecules, antibodies, etc.) that must also be capable of treating the specific condition of IPCV.
In contrast to anti-complement agents, there was a general recognition in the specification and the art of the usefulness of VEGF antagonists for treating ophthalmic disease. The specification describes a number of VEGF antagonists (see pages 7-8 of the instant specification under the heading “VEGF Antagonists”; also p. 10, 2nd paragraph). In addition, the prior art of Hussain and Ciulla (Expert Opinion On Emerging Drugs, 2017 VOL. 22, NO. 3, 235-246; https://doi.org/10.1080/14728214.2017.1362390; published online August 4, 2017) reviews the many anti-VEGF therapies available for ophthalmological use (see p. 236 under “Existing treatment”) as well as “anti-VEGF medications” under development (see pages 238-242; also Table 2 at p. 238). 
prevent the onset of IPCV.  According to the website (https://www.asrs.org/patients/retinal-diseases/30/polypoidal-choroidal-vasculopathy; 5 pages total; downloaded on 10/22/2021): “PCV is characterized by abnormally shaped vessels in the choroid, but the precise causes of PCV remain a mystery.” See p. 2 of the website under “Causes”. In addition, the website (https://eyewiki.aao.org/Polypoidal_Choroidal_Vasculopathy; 11 pages total; downloaded on 10/22/2021) discloses that “there is no mechanism for prevention [of IPCV] at this time (see p. 3 under “Primary prevention”). In summary, since there is no full understanding how to prevent IPCV, or even its precise causes, the lack of direction in the specification regarding prevention means that the evidence of record is not commensurate with the scope of preventing IPCV.
Due to the large quantity of experimentation necessary to develop and test the encompassed anti-C5 agents for the ability to treat IPCV, as well as preventing a condition that is not yet fully understood nor recognized in the art as being preventable, the lack of direction/guidance presented in the specification and the absence of working examples directed to the same, the complex nature of the invention, the unpredictability of developing anti-C5 agents capable of the required function and the breadth of the claims which fail to recite limitations on the recited “anti-C5 agent”, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  

Written Description
Claims 1-7 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Claims 1-7 and 11 recite treating and preventing idiopathic polypoidal choroidal vasculopathy (IPCV) comprising administration of an anti-C5 agent. The specification does not define what is encompassed by an “anti-C5 agent”, but discloses administration of Zimura (also known as avacincaptad pegol or ARC1905) or “another anti-C5 agent” (see p. 1, 2nd paragraph). The specification discloses a description of ARC1905 including its structure (see pages 8-9). This passage suggests several additional anti-C5 agents: Soliris® (ecluzimab), LFG-316, or A217, which are three antibodies to C5. In addition, the article by Risitano and Marotta (Am J Hematol. 2018; 93: 564-5—hereafter “Risitano”) reviews some anti-complement agents for treating paroxysmal nocturnal hemoglobinuria, including several anti-C5 agents (see Table 1 at pages 567-568). Risitano depicts the complement cascade in Figure 1 (p. 566), which shows molecules upstream of C5 that could be targeted to inhibit C5 activation. Unlike VEGF antagonists however, there was not a widespread recognition or description in the art of treating ophthalmic disease with anti-C5 agents. Claims 1-7 and 11 require that the anti-C5 agent be capable of treating or preventing idiopathic polypoidal 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The anti-C5 agent in claims 1-7 and 11 is claimed in terms of its ability to be effective for treating or preventing IPCV without reciting the structure of said agent. As noted above, the agent encompasses polypeptides, nucleotides, small molecules and antibodies. The specification and art disclose only four possible anti-C5 agents, thus the small number of species is not representative of the claimed genus. Insofar as the claims encompass antibodies, for instance, antibodies are considered to be described when all six complementarity determining regions (CDRs) are defined, because the prior art teaches that small changes in the amino acid structure of the CDRs can have large effects on activity (see Piche-Nicholas et al., MAbs. 2018; 10: 81-94. doi: 10.1080/19420862.2017.1389355; p. 89, right column, last paragraph).
In the instant case, the recitation of function alone (“treating or preventing IPCV”) in the claims is little more than a wish for possession and does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might In re Wilder, 736 F.2d 1516, 1521,222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of ARC1905, the skilled artisan cannot envision the detailed chemical structure of the encompassed anti-C5 agents, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only ARC1905, but not the full breadth of the claim meets the Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Closest Prior Art
Kleinman and Ambati (Author Manuscript (2017) of Dev Ophthalmol. 2016; 55:46-56. doi: 10.1159/000431141; published online 2015 Oct 26—Author Manuscript on IDS filed 05/15/2020—hereafter “Kleinman”) teach at p. 6, 2nd paragraph of the Author Manuscript:
Ophthotech is in phase I trials of its anti-C5 aptamer, ARC1905/Zimura®, to study its safety profile and efficacy when used in combination with anti-VEGF-A antibodies for the treatment of idiopathic polypoid choroidal vasculopathy, a variant of neovascular AMD that is also associated with multiple SNPs in the complement alternative pathway.

Thus, Kleinman explicitly disclose administration of ARC1905 with an anti-VEGF-antibody to teach IPCV. Regarding claim 1, Kleinman does not specifically teach a dosing schedule for administering an anti-C5 agent and a VEGF antagonist recited in the wherein clause (lines 6-8).
The PGPUB by Patel (20160038589—on IDS filed 05/15/2020) teaches a method comprising intravitreal administration of an anti-C5 agent and a VEGF antagonist for treating polypoidal choroidal vasculopathy (PCV), wherein the VEGF antagonist is ranibizumab, bevacizumab, aflibercept, pegaptanib sodium, tivozanib, abicipar pegol or ESBA1008 and the anti-C5 agent is ARC1905 (see paragraph [0037]; [0159]; [0204]; [0335]). Although Patel teaches a dosing regimen comprising a first administration period called the induction phase and a second administration period  “Antagonist A is a PEGylated, anti-PDGF aptamer having the sequence CAGGCUACGCGTAGAGCAUCATGATCCUGT (SEQ ID NO: 1). See Example 3 of US Patent Application Publication No. 20050096257” (emphasis added by examiner). There is no suggestion in the prior art of either Kleinman or the ‘589 PGPUB to substitute an anti-C5 agent such as the aptamer ARC1905 for the anti-PDGF aptamer described in Patel. ARC1905 is not equivalent to “Antagonist A”. (It is noted that the following US Patent Publications share a similar disclosure with the ‘589 PGPUB by Patel: 20150017163 and 20160296550).
Although the Patel PGPUB describes administration of ARC1905 (see paragraphs [0037]; [0218]; [0238]; [0241]; [0264], Table 6; [0294], Tables 9 and 10; [0315]), neither Kleinman nor Patel teach administration of only the anti-C5 agent during the maintenance phase. While the PGPUB by Rother et al. (2017/0015740—on IDS filed 05/15/2020) teaches a method comprising administering an anti-C5 antibody for a maintenance phase to treat disease associated with activated complement cascades (see paragraph [0067]), they do not teach treatment of any ophthalmologic condition nor intravitreal administration of ARC1905. There is no motivation or suggestion to combine the teachings of Kleinman, Patel and Rother et al. to suggest the claimed dosing regimen.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649